Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities:  “occlusion element” in lines 8 and 9 should be “occlusion elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hose line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected as dependents of claim 1. 
Claim 4 recites the limitation "the intersecting portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “a loop” renders the claim indefinite as it is unclear whether this is the same or different than the “a loop” of claim 3. For examination purposes, this is interpreted as the same. 
Claim 5 recites the limitation "the intersecting portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “a loop” renders the claim indefinite as it is unclear whether this is the same or different than the “a loop” of claim 3. For examination purposes, this is interpreted as the same. 
Claim 6 recites the limitations "the electrodes" in line 4 and “the wall” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 is rejected as a dependent of claim 6.
Claim 9 recites the limitation  “the tube set being a blood tube set comprising a blood line which is to be inserted into the receiving unit of the peristaltic pump.” From the specification and drawings of the current specification, it seems as the “a blood line” is the hose segment required in “having a pump bed for inserting a hose segment of the hose line” while the language of the claim suggests these are different. For examination purposes, these are interpreted as being the same, such as the hose segment is a blood line. 

Claims 11-14 are rejected as dependents of claim 10.
Claim 11 recites the limitations "the occlusion elements" and “the peristaltic pump” in line 4.  There is insufficient antecedent basis for these limitations in the claim. Additionally, the limitat6ion “a first and a second electrode” renders the claim indefinite, as the specification and drawings suggest these are the at least one electrode but the language “a first and a second electrode” suggests otherwise. 
Regarding claim 13, the limitation “a first channel comprising an inlet and an outlet, and a second channel comprising an inlet and an outlet are formed in the connecting piece” renders the claim indefinite, as the claims seem to require that the first and second channels are different from the “at least one channel” required by claim 10, with the specification and drawings as well as the previous claims showing the at least one channel comprising the first and second channels,  as previous claim 10 has the at least one channels being channels 10A, 10B and claim 13 having the first channel be channel 10A and the second channel being channel 10B. For examination purposes, this claim will be interpreted as having the at least one channel comprising the first and second channels.
Claim 14 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 16 is rejected as a dependent of claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al. (US 2014/0010675).
Regarding claim 1, Kent discloses a medical treatment apparatus (see Fig. 1) comprising: a tube set which comprises one or more hose lines 44, 18, 20, a peristaltic pump 2 for conveying fluid (see para. 
Regarding claim 2, Kent discloses the medical treatment apparatus characterized in that the calculation and evaluation unit is designed such that a change in the electrical resistance is detected, a lack of occlusion of the occlusion elements being concluded if the electrical resistance falls below a predetermined threshold value or a change a change in the electrical is detected, a lack of occlusion of the occlusion elements being concluded if the electrical conductivity exceeds a predetermined threshold value (see para. 34, 36, 38, 41).
Regarding claim 3, Kent further discloses that the receiving unit of the peristaltic pump comprises an arcuate pump bed (see Fig. 2), the hose segment to be inserted into the receiving unit forming a loop (see Figs. 2, 4).
Regarding claim 8, Kent further discloses the first and/or second electrodes are annular electrodes (see Fig. 2).

Regarding claim 16, Kent further discloses that a change in the electrical resistance is detected, a lack of occlusion of the occlusion elements being concluded if the electrical resistance falls below a predetermined threshold value, or in that a change in the electrical conductivity is detected, a lack of occlusion of the occlusion elements being concluded if the electrical conductivity exceeds a predetermined threshold value (see para. 34, 36, 38, 41).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polaschegg (EP 0542140), submitted by Applicant in the November 6, 2019 IDS. Citations below refer to the English translation submitted by Applicant. 
Regarding claim 10, Polaschegg discloses a tube set (see Figs 1-3) for a medical treatment apparatus (see page 1, para. 1, blood purification device), comprising one or more hose lines 2 (see Figs. 1-3; page 4, para. 4 describing hoses that are inserted into end pieces 18, 24), at least one electrode 8 being provided on a hose line for connecting at least one electrical line 14 of a monitoring apparatus .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Fini et al. (US 2014/0037480).
Regarding claim 4, teachings of Kent are described above but Kent does not specifically disclose the first electrode and the second electrode are arranged in the region of intersecting portions of the hose segment that forms the loop.
Fini discloses two alternative configurations of a peristaltic pump, one having a hose segment forming a loop with overlapping, intersecting portions via a double connector 30 (see Fig. 2) and one forming a loop without overlapping, intersecting portions (see Fig. 3), similar to the loop disclosed by Kent (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the formed loop with double connector of Kent include overlapping, intersecting portions, as Fini discloses this is a well known alternative formation in a peristaltic pump of a loop, with the connector helping to secure the tube in place due to the tautness that would be created in forming such a loop. There are very limited ways to put place the first and second electrodes on the resulting loop of the hose segment.   A person of ordinary skill has good reason to pursue the known options (placing the first electrode anywhere along the hose segment between the proximal intersecting portion and the occlusion elements along and placing the second electrode anywhere along the hose segment between the occlusion elements and distal intersecting portion) within his or her technical grasp.  If this leads to the anticipated success (monitoring as required by the claim), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would put the first electrode and the second electrode arranged in the region of the intersecting portions of the hose segment that forms the .   
Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fini in view of Kent.
Regarding claims 1 and 9, Fini discloses a medical treatment apparatus (see Fig. 1) comprising a tube set 26 comprising one or more hose lines 20 (see para. 35), a peristaltic pump 22 (see Figs. 1-3) for conveying fluid, which comprises a receiving unit 24 having a pump bed for inserting a hose segment 28 of the hose line (see Figs. 1-3, para. 50) and movable occlusion elements (see para. 49) for acting on the hose segment inserted into the pump bed. Fini further discloses the medical treatment apparatus is a blood treatment apparatus comprising an extracorporeal blood circuit (see Fig. 1, para. 21), the tube set being a blood tube set comprising a blood line which is to be inserted into the receiving unit of the peristaltic pump (see Figs. 1, 2, para. 21, haemodialysis requires flow of blood through circuit and hose segment is part of circuit through which blood moves, it is a blood line).
Fini does not disclose a monitoring apparatus for monitoring the occlusion of the occlusion elements of the peristaltic pump, characterized in that the monitoring apparatus comprises: a device for measuring the electrical resistance or a variable which correlates with the electrical resistance between a first electrode and a second electrode, the first electrode being upstream of the occlusion elements and the second electrode being arranged on the one or more hose lines downstream of the occlusion elements of the peristaltic pump such that an electrical contact can be produced between the first and 
Kent discloses a medical treatment apparatus (see Fig. 1) comprising: a tube set which comprises one or more hose lines 44, 18, 20, a peristaltic pump 2 for conveying fluid (see para. 28-29), which comprises a receiving unit having a pump bed for inserting a hose segment of the one or more hose lines (see Fig. 2, bed in which hose 44 is inserted), and movable occlusion elements 46 (see Fig. 2, rollers that are pushed against tubing) for acting on the hose segment inserted into the pump bed (see Fig. 2), and a monitoring apparatus for monitoring the occlusion elements of the peristaltic pump (see para. 34, 36, 41), characterized in that the monitoring apparatus comprises: a device for measuring the electrical resistance or a variable which correlates with the electrical resistance (see para. 34) between a first electrode 52b and a second electrode 52a, the first electrode being upstream of the occlusion elements and the second electrode being arranged on the one or more hose lines downstream of the occlusion elements (see Fig. 2) of the peristaltic pump such that an electrical contact can be produced between the first and second electrode and the fluid flowing in the one or more hose lines (see para. 34, 36, 41), and a calculation and evaluation unit 4 (controller) which detects the electrical resistance or a variable which correlates with the electrical resistance (see para. 26, 34, 36, 41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical treatment apparatus of Fini further include a monitoring apparatus and a calculation and evaluation unit such as those disclosed by Kent in order to determine the proper operation of the peristaltic pump. 
Regarding claim 3, teachings of Fini and Kent are described above and Fini further discloses the receiving unit of the peristaltic pump comprises an arcuate pump bed (see Fig. 2), the hose segument to be inserted into the receiving unit forming a loop (see Fig. 2, bed in which hose segment is placed is arcuate in order to form the loop). 

Fini discloses the ends of the hose segment going into the connecting piece (see Figs. 2, 6b, para. 52). Kent discloses ends of the hose segment going into the first electrode and second electrode (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ends of the hose segment also go into the first electrode and the second electrode in addition to the connecting piece, Kent disclosing ends of the hose segment going into the first electrode and the second electrode and this allowing for proper distance between the electrodes and the occlusion elements to monitor occlusion. There are very limited ways to put have the hose segments end at both the electrodes as well as connecting piece.   A person of ordinary skill has good reason to pursue the known options (combining the electrodes/connecting piece, having them side by side) within his or her technical grasp.  If this leads to the anticipated success (monitoring as required), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would combine the electrodes and connecting piece, as these would still allow for the required position of the first electrode upstream of the occlusion elements and the second electrode downstream of the occlusion elements along with the required measuring of electrical resistance or a variable which correlates with the electrical resistance. 
Claims 6, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fini in view of Kent as applied to claim 5 above, and further in view of Polaschegg.
Regarding claim 6, teachings of Fini and Kent are described above and Fini further discloses the connecting piece is a part in which a first channel comprising an inlet and an outlet (see Fig. 2, inlet into 
Fini and Kent do not disclose the connecting piece being a plastics part or the electrodes formed in a wall of the first and second channels. 
Fini discloses the medical treatment apparatus being an extracorporeal circuit used in haemodialysis treatment. Polaschegg discloses electrodes in a connecting piece 2 connected to hoses of an extracorporeal circuit used in dialysis treatment (see page 1, para. 2; page 4, para. 1, 3), the connecting piece being a plastics part (see page 4, para. 1) and placing an electrode 8 in the wall of a channel (see Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the connecting piece being a plastics part, this disclosed by Plaschegg and allowing for the connecting piece to perform in the extracorporeal circuit. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place an electrode in each wall of the channels, Polaschegg disclosing this placement of an electrode and this placement would allow the electrode to interact with the fluid flowing through the first and second channels, allowing for proper monitoring. 
Regarding claim 7, teachings of Fini, Kent, and Polaschegg are described above but as described above, this combination of references does not disclose that the plastics material of the connecting piece consists of a conductive and a non-conductive component, the plastics material in the region of the first and second channel in which the first and second electrodes are formed being a conductive plastics material for forming electrodes. 
Polaschegg discloses that the plastics material of the connecting piece consists of a conductive and a non-conductive component (see Fig. 3; page 4, para. 4), the plastics material in the region of the channel in which one or more electrodes are formed being a conductive plastics material for forming 
Regarding claims 10 and 11, Fini discloses a tube set (see Fig. 2) for a medical treatment apparatus (see Fig. 1), comprising one or more hose lines  44, 18, 20, a part 30 in which one channel is formed which comprises an inlet to which a hose segment 20 of the hose line is connected, and an outlet to which the hose segment of the hose line is connected (see Fig. 2, inlet into which segment 40 connects to connector 30 and outlet of connector connecting to outlet portion 36). Fini further discloses a peristaltic pump 22 which contains the hose segment and occlusion elements 48 being part of the peristaltic pump (see Fig. 2). 
Fini does not disclose the tube set comprising at least one electrode being provided on a hose line for connecting at least one electrical line of a monitoring apparatus, characterized in that the at least one electrode is a component part of a plastics part consisting of a conductive and a non-conductive component, the plastics material in a region of the plastics part in which the electrode is formed being a conductive plastics material, or a first and a second electrode provided on the hose 
Kent discloses a medical treatment apparatus (see Fig. 1) comprising: a tube set which comprises one or more hose lines 44, 18, 20, a peristaltic pump 2 for conveying fluid (see para. 28-29), which comprises a receiving unit having a pump bed for inserting a hose segment of the one or more hose lines (see Fig. 2, bed in which hose 44 is inserted), and movable occlusion elements 46 (see Fig. 2, rollers that are pushed against tubing) for acting on the hose segment inserted into the pump bed (see Fig. 2), and a monitoring apparatus for monitoring the occlusion elements of the peristaltic pump (see para. 34, 36, 41), characterized in that the monitoring apparatus for monitoring the occlusion of the occlusion elements of the peristaltic pump, the monitoring apparatus comprises: a device for measuring the electrical resistance or a variable which correlates with the electrical resistance (see para. 34) between a first electrode 52b and a second electrode 52a provided on the hose segment of the hose line (see Fig. 2), the first electrode being upstream of the occlusion elements and the second electrode being arranged on the one or more hose lines downstream of the occlusion elements (see Fig. 2) of the peristaltic pump such that an electrical contact can be produced between the first and second electrode and the fluid flowing in the one or more hose lines (see para. 34, 36, 41), and a calculation and evaluation unit 4 (controller) which detects the electrical resistance or a variable which correlates with the electrical resistance (see para. 26, 34, 36, 41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical treatment apparatus of Fini further include a monitoring apparatus and a calculation and evaluation unit such as those disclosed by Kent in order to determine the proper operation of the peristaltic pump. 
Fini discloses the ends of the hose segment going into a connecting piece 30 (see Figs. 2, 6b, para. 52). Kent discloses ends of the hose segment going into the first electrode and second electrode (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective 
Polaschegg discloses a tube set for a medical treatment apparatus (see Fig. 3, page 4, para. 4) comprising one or more hose lines (see page 4, para. 4, hose 2 and hoses that can be inserted to end pieces 18 and 24), at least one electrode 8 provided for connecting at least one electrical line 14 of a monitoring apparatus (see page. 4, para. 2-4), characterized  in that the at least one electrode is a component part of a plastics part consisting of a conductive and a non-conductive component (see page 4, para. 3-4), in which the plastics part at least one channel is formed which comprises an inlet and an outlet to which a hose segment of the hose line is connected (see page 4, para. 4), the plastics material in a region of the plastics part in which the electrode is formed being a conductive plastics material (see page 3, para. 6), the at least one electrode provided on the hose segment of the hose line for connecting an electrical line of the monitoring apparatus. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the connecting piece 
Regarding claim 12, teachings of Fini, Kent, and Polaschegg are described above and Fini further discloses in that the hose segment of the hose line forms a loop for inserting into an arcuate pump bed of a receiving unit of the peristaltic pump (see Fig. 2), and the teaching of Fini, Kent and Polaschegg, as described above, discloses at which segment the first and second electrodes are provided the loop formed (see rejection of claim 10, teachings of Kent combined with those of Fini), the plastics part being a connecting piece 30 disclosed by Fini by means of which the intersecting portions of the hose segments are fixed (see Fig. 2 and rejection of claim 10, teachings of Polaschegg added for having the connector be a plastics part). 
Regarding claim 13, teachings of Fini, Polaschegg and Kent are described above and Fini further discloses the connecting piece is a part in which a first channel comprising an inlet and an outlet (see Fig. 2, inlet into which segment 40 connects to connector 30 and outlet of connector connecting to outlet 
Fini and Kent do not disclose the electrodes formed in a wall of the first and second channels. 
Polaschegg discloses electrodes in a connecting piece 2 connected to hoses of an extracorporeal circuit used in dialysis treatment (see page 1, para. 2; page 4, para. 1, 3), the connecting piece being a plastics part (see page 4, para. 1) and placing an electrode 8 in the wall of a channel (see Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the electrode in each wall of the channels, Polaschegg disclosing this placement of the electrode and this placement would allow the electrode to interact with the fluid flowing through the first and second channels, allowing for proper monitoring. 
Regarding claim 14, teachings of Fini, Kent, and Polaschegg are described above but these references as described above do not specifically disclose that the electrode is an annular electrode, though Polaschegg discloses the electrode being annular (of, relating to, or forming a ring) in being curved such that it fits with the curvature of the lumen going through the connector (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electrodes be annular electrodes, as disclosed by Polaschegg, allowing for a fit of the electrodes with the lumens going through the channels in which they are placed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781